Citation Nr: 1015356	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for dental trauma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from May 1970 to February 1972. 

Procedural history

The Veteran's initial claim of entitlement to service 
connection for dental trauma was denied by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma by way of a July 16, 2003 rating decision.  While 
the Veteran initiated an appeal of this decision, in an 
October 2003 letter, he related that after reviewing his 
service medical records and his informal hearing with a 
Decision Review Officer he wished to withdraw his appeal on 
all issues.  See 38 C.F.R. § 20.204 (2009). 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by Muskogee 
RO which, in part, reopened and denied his claim of 
entitlement to service connection for dental trauma claim.  
The Board notes that the July 2004 rating decision cited to 
the Veteran's September 2003 notice of disagreement as his 
claim to reopen.  As discussed immediately above the Veteran 
withdrew his appeal as to all issues in October 2003.  In any 
event, the Veteran clearly expressed a desire to file a claim 
for dental trauma in a March 2004 statement. 

While cognizant of the RO's decision which reopened and 
denied the Veteran's dental trauma claim, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the Veteran that may have been rendered 
by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) [before considering a previously adjudicated claim, the 
Board must determine that new and material evidence was 
presented or secured for the claim, making RO determination 
in that regard irrelevant]; see also Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  
Accordingly, the issue on appeal has been phrased as whether 
new and material evidence has been received to reopen a 
previously denied claim for entitlement to service connection 
for dental trauma. 

In November 2005, the Veteran testified before a Decision 
Review Officer at the RO.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder and has 
been reviewed by the Board. 

In April 2009, the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement 
of the case (SSOC) was issued in October 2009 by the VA 
Appeals Management Center (AMC), which continued the denial 
of the claim.  The case is once again before the Board. 

Issue not on appeal

In the above-mentioned April 2009 decision, the Board also 
reopened the Veteran's claim of entitlement to service 
connection for bilateral hearing loss and remanded the issue 
for further development.  In an October 2009 rating decision, 
the AMC granted the Veteran's bilateral hearing loss claim.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].  The record does not reflect that the Veteran 
has appealed the assigned disability rating.  Therefore, this 
issue has been resolved and is no longer in appellate status.

Referred issue 

In September 2003, the Veteran filed an informal claim of 
entitlement to service connection for a lung condition, 
claimed as secondary to asbestos exposure.  That issue has 
not yet been addressed by the RO, and is referred to the RO 
for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

FINDINGS OF FACT

1.  In July 2003, the RO denied the Veteran's claim of 
entitlement to service connection for dental trauma.  A 
timely appeal as to that issue was not perfected. 

2.  The evidence associated with the claims folder subsequent 
to the RO's July 2003 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for dental trauma. 


CONCLUSIONS OF LAW

1.  The RO's July 2003 decision denying the claim of 
entitlement to service connection for dental trauma is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Since the July 2003 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for dental trauma is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In April 2009, the Board remanded this case to the AMC in 
order to fulfill the notice requirements of the Veterans 
Claims Assistance Act of 2000 (the VCAA) as modified by the 
Court's decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran's claim was then to be readjudicated, if 
necessary. 

The record reveals that the AMC sent the Veteran a corrective 
VCAA notice letter on June 10, 2009.  As discussed in detail 
below, this letter informed the Veteran of the type of 
evidence necessary to substantiate his claim as well as the 
reasons for the prior denial.  Neither the Veteran nor his 
representative submitted any additional evidence or argument 
following this additional notice.  The Veteran was informed 
that no additional evidence had been received in the October 
2009 SSOC.  In the March 2010 Post-Remand Brief, the 
Veteran's representative acknowledged that no new evidence 
had been submitted and stated that the Veteran's 
"contentions remain the same as previously found in the 
record."  The Veteran's claim was readjudicated in the 
October 2009 SSOC.  Accordingly, the Board's remand 
instructions have been fully complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As explained elsewhere in this decision, this standard does 
not apply to claims to reopen until such claims have in fact 
been reopened.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  The Board observes that the Veteran was 
informed of the relevant law and regulations pertaining to 
his claim in letters from the RO and AMC dated April 8, 2004 
and June 10, 2009.  These letters specifically detailed the 
evidentiary requirements necessary to reopen a previously-
denied service connection claim, along with the evidentiary 
requirements to establish service connection. 

The June 2009 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for 
dental trauma was denied and that this decision was final.  
He was informed that in order for VA to reopen his claim on 
this issue, he must submit "new and material evidence."  
The June 2009 letter specifically informed the Veteran: 
"Your claim was previously denied because there was no 
medical evidence submitted showing that your dental condition 
began in or was caused by your military service.  Therefore 
the evidence you submit must be new and relate to this 
fact."  As such, the Veteran was advised of what type of 
evidence would be new and material as well as the bases for 
the previous denial.  The Board notes that this language 
complies with the holding of the Court in Kent.  See also 
38 C.F.R. § 3.156 (2009).  The Board notes that the October 
2009 SSOC documented that the Veteran had not submitted any 
additional evidence and as noted above, the Veteran's 
representative stated in his brief that the Veteran had no 
additional evidence to submit. 

In addition, the RO informed the Veteran in April 2004 that 
VA would assist him with obtaining "relevant records from 
any Federal agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain relevant records not held by any 
Federal Agency. 

The April 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original] 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the October 2009 SSOC.  Furthermore, in this 
case, elements (1) and (2), veteran status and existence of a 
disability, are not at issue.  Moreover, elements (4) and 
(5), degree of disability and effective date, are rendered 
moot via the RO's denial of service connection for the 
Veteran's claimed dental trauma residuals.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The Veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the Veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element.  Because as discussed below the Board is denying the 
Veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim. It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2009). The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the Veteran and his representative 
appeared before a Decision Review Officer and presented 
personal testimony in support of his claim in November 2005.  
In the appellant's post-remand brief he indicated that there 
was no new evidence to submit.  

Accordingly, the Board will proceed to a decision.


Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Factual background 

In March 2003, the Veteran filed a claim for residuals of 
dental trauma.  The evidence at the time of the RO's July 
2003 decision included the Veteran's service treatment 
records, VA treatment records, and a lay statement from the 
Veteran's sister. 

The Veteran's service treatment records indicate that he 
entered service with a preexisting malocclusion with a 
bilateral crossbite.  See a November 1970 Medical Board 
Report.  The service treatment records do not make any 
reference to in-service dental trauma and the Veteran's 
separation examination does not identify any dental 
disability. 

Lay statements from the Veteran's sister indicate that he was 
hospitalized for dental problems.  She described his dental 
problems as "severe" and indicated that they developed 
while he was on active duty.  

The Veteran's post service treatment records include a May 
2003 record when the Veteran reported that he broke a tooth 
off and was having "lots of pain."  It was also noted that 
he suffers from poor dentition.  There was no reference to 
any dental problems from service. 

In July 2003, the RO denied the Veteran's claim of 
entitlement to service connection for dental trauma on the 
basis that the service treatment records did not indicate 
that the Veteran suffered in-service dental trauma and there 
was no evidence that his pre-existing malocclusion was 
aggravated by his active duty service.  The Veteran was 
informed of the RO's decision by letter dated July 17, 2003, 
which included his appeal rights.  As noted in the 
Introduction, the Veteran indicated his disagreement with the 
RO's decision but later withdrew his appeal.  

The evidence associated with the Veteran's claims folder 
since the July 2003 RO decision will be analyzed below. 

Analysis

The July 2003 rating decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2009).  As 
explained above, the Veteran's claim of entitlement to 
service connection for dental trauma may only be reopened if 
he submits new and material evidence.  See 38 U.S.C.A. 5108 
(West 2002); 38 C.F.R. 3.156 (2009); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted [i.e., after July 2003] evidence 
bears directly and substantially upon the specific matter 
under consideration, i.e., whether the Veteran's pre-existing 
dental disability was aggravated by his active duty service. 

The evidence associated with the Veteran's claims folder 
since July 2003 includes VA treatment records, service 
personnel records, statements from the Veteran, and the 
November 2005 hearing transcript.

With respect to the recently received service personnel 
records, although these records are "new" insofar as they 
were not of record at the time of the RO's prior denial, the 
records do not reference a dental disability or injury and 
therefore cannot be considered "material."  Since the 
Veteran's service personnel records do not discuss his dental 
disability, or any in-service injury to his jaw or head, the 
records are not relevant and cannot be used to reopen the 
Veteran's claim under 38 C.F.R. § 3.156(c).

The recently received VA medical records document the 
Veteran's continuing complaints of his teeth causing him 
pain.  A VA treatment record from September 2003 noted that 
the Veteran's teeth were in "poor repair."  He requested 
"pain pills" in October 2003 claiming that his "bad teeth" 
were causing headaches.  A January 2004 treatment record 
documented the Veteran's complaints of "terrible teeth 
pain," and his teeth were observed to be in "terrible 
condition."  No post-service treatment record states that 
the Veteran had any problems or trauma to his teeth during 
service.  Accordingly, these reports cannot be considered 
"new" in that they do not add any additional information to 
the state of the Veteran's dental disability that was already 
of record in July 2003.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease does not constitute new and material 
evidence].  Put another way, the recent medical records refer 
only to a current disability, which had been established in 
July 2003.  The records do not add anything to establish that 
the Veteran's dental condition was incurred in or aggravated 
by his military service. 

The Board notes that the recently received VA outpatient 
treatment records also document the Veteran's reported 
history of facial reconstruction surgery following trauma in 
1976.  See a September 18, 2003 treatment report.  This 
injury and reported surgery would have occurred four years 
after the Veteran separated from service.  Moreover, the 
records do not indicate that the Veteran underwent dental 
surgery or that he had any injury or operation to his mouth 
during service.  To the extent that the Veteran argues that 
his facial reconstruction surgery involved his dental 
disability, the record does not indicate that the Veteran has 
any dental expertise.  While he is clearly competent to 
testify as to what he experienced, his contentions of an in-
service injury are duplicative of those made in connection 
with his previously denied claim.  As the post-service 
treatment records do not indicate that the Veteran incurred 
an in-service injury or aggravated a pre-existing dental 
condition, the records cannot be considered "material." 

The Veteran has testified that he injured his jaw while 
stationed aboard the US Coast Guard Cutter Rambler.  See the 
hearing transcript, page 6; see also a March 2004 statement.  
The Veteran's contention that he suffered dental trauma while 
on board the Rambler is not new.  Such contention was 
contained in his initial claim for VA benefits and advanced 
in a lay statement from the Veteran's sister in May 2003.  
This statement was considered and rejected by the RO at that 
time in light of the pertinently negative service medical 
records.  The Veteran's repeated contentions are therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

To the extent that the Veteran has once again opined that 
there is a connection between his military service and any 
dental disability, such is duplicative of his previous 
contention.  Moreover, it is now well established that lay 
persons without medical training, such as the Veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities.  In Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court specifically stated 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again noted that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

In short, there has been added to the record no competent 
evidence that relates the Veteran's current dental disability 
to service or any event or injury which occurred in service.  
Because the additionally received evidence does not tend to 
establish how his current disability is related to service, 
it does not raise a reasonable possibility of substantiating 
the claim on the merits.  See 38 C.F.R. § 3.156 (2009).  In 
the absence of such evidence, the Veteran's claim may not be 
reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000), [a veteran seeking disability benefits must establish 
a connection between the veteran's service and the claimed 
disability].

In sum, the additionally submitted evidence is therefore not 
new and material. The claim of service connection for dental 
trauma is accordingly not reopened, and the benefit sought on 
appeal remains denied.


ORDER

New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for dental 
trauma was not received.  The claim is not reopened, and the 
benefit sought on appeal remains denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


